1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10
                                        SACRAMENTO DIVISION
11
                                                 )
12   GARY DALE HINES,                            )   Case No. 2:98-cv-0784-TLN-EFB DP
                                                 )
13                        Petitioner,            )   DEATH PENALTY CASE
                                                 )
14                                               )
             vs.                                 )   [PROPOSED] ORDER RE
15                                               )   APPLICATION FOR EXTENSION
     MICHAEL MARTEL, Warden of the               )   OF TIME
16                                               )
     California State Prison at San Quentin,     )
17                                               )
                          Respondent.            )
18                                               )
19           Petitioner, by his counsel, has submitted an unopposed motion for an extension of
20
     time to file his response to Respondent’s Motion for Summary Adjudication filed on
21

22   January 29, 2019, from March 5, 2019 to May 3, 2019.
23           Good cause appearing, it is hereby ordered that:
24
             1.    Petitioner’s unopposed motion to file and serve his response to
25

26   Respondents’ Motion for Summary Adjudication is granted to and including May 3,

27   2019.
28




                                                      1

     [PROPOSED] ORDER                                           Case No. 2:98-cv-0784-TLN-EFB DP
1          2.    Respondent’s reply, if any, shall be filed on or before June 17, 2019.
2
           IT IS SO ORDERED.
3

4    DATED: February 8, 2019.

5                                     _______________________________________
6
                                      EDMUND F. BRENNAN
                                      UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                   2

     [PROPOSED] ORDER                                          Case No. 2:98-cv-0784-TLN-EFB DP
